Citation Nr: 0434212	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  03-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  
The appellant, who had active duty for training from 
January 1978 to March 1978, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

The issue of entitlement to service connection for frostbite 
to both lower extremities was addressed in an April 2003 
Statement of the Case.  However, in the appellant's 
Substantive Appeal he indicated that he was only appealing 
the issue of service connection for asthma.  Therefore, the 
issue of frostbite of the lower extremities is not before the 
Board and will not be addressed in this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Asthma was not manifested during active duty for training 
and is not shown to be causally or etiologically related to 
that service.  



CONCLUSION OF LAW

Asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 101(2), (24), 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.4(b), 3.6(a), (c), 
3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provided, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of the information and evidence needed 
to substantiate his claim.  Collectively, the July 2002 
rating decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
appellant from the RO dated in May 2002, which the Board 
notes was provided to the appellant prior to the initial 
unfavorable decision in this case, specifically notified the 
appellant of the provisions of the VCAA, including the types 
of evidence necessary to substantiate his claim and whether 
or not he or the VA had the burden of producing or obtaining 
that evidence or information.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the appellant's service medical records 
are associated with the claims file, as are private medical 
records from the appellant's private physician.  The Board 
observes and acknowledges that the appellant has not been 
afforded a VA examination in connection with his current 
claim, however the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4).  

In this regard, under the VCAA a medical examination or 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the claimant suffered an 
event, injury or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  As will be further explained below, the 
record before the Board does not contain evidence of any 
pertinent event, injury or disease in service or evidence 
that the claimed disability is in any way related to service.  
As such, the Board finds that the need for a VA examination 
has not been demonstrated in this case.  

The Board also observes that the appellant and his 
representative have not indicated that there is any other 
evidence that should be obtained in order to fairly decide 
his appeal.  Therefore, the Board finds that all relevant 
evidence has been obtained and that the case is ready for 
appellate review.  

The appellant essentially contends that his currently 
diagnosed asthma is related to his service in the Kansas Army 
National Guard.  Applicable law provides that service 
connection will be granted if it is shown that an individual 
suffers from a disability resulting from an injury suffered, 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered, or disease contracted in 
the line of duty, in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Active 
service includes full time active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice occurrence of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A review of the evidence of record discloses that the 
appellant is currently shown to have asthma.  A February 2003 
statement from Rhonda D. Mace, M.D. dated in February 2003 
stated that the appellant's respiratory disease was probably 
asthma, and a statement dated in May 2003 offered a medical 
opinion that the only respiratory disease the appellant had 
was asthma.  But while the appellant is currently shown to 
have a currently diagnosed respiratory disorder, there is no 
indication from service medical records that asthma was 
present during service and there is no indication from 
medical records dated following service that the currently 
diagnosed asthma is in any way related to service.  

Service medical and personnel records show the appellant was 
discharged from his period of active duty training for 
failure to meet procurement medical fitness standards, and a 
report of a medical examination performed in March 1978 
listed a disorder of the feet in the summary of defects and 
diagnoses.  While a chest X-ray noted the presence of slight 
right lower lobe pneumonia that was being treated at sick 
call, a notation following that entry indicated that the 
pneumonia had cleared.  As such, service records contain no 
evidence whatsoever that asthma was manifested during 
service.  

Similarly, medical records dated following service contain no 
opinion that the appellant's currently diagnosed asthma is in 
any way related to service, or even possibly the pneumonia 
noted on the separation examination.  Beyond the medical 
opinions from Dr. Mace, there are private medical records 
dated between 1999 and 2002 that pertain to orthopedic 
complaints and treatment.  There is also a January 2002 
opinion from Alex Scott, M.D. that pertains to a cold injury, 
but makes no reference to any respiratory disorder.  

The Board does observe that in the appellant's VA Form 9 
(Appeal to Board of Veterans' Appeals) the appellant related 
that he had submitted a statement from a physician in 
March 2003 that linked his current respiratory condition to 
his time in service and the treatment he received.  However, 
no such statement is of record, and service medical records 
contain no evidence of any treatment for asthma during 
service.  Significantly, in an August 2001 statement in which 
the appellant related that two years ago he had fractured a 
hip.  He stated simply "I also have diabetes an [sic] 
asthma."  

The Board finds that in the absence of some evidence of 
asthma during service and/or a medical opinion linking a 
current diagnosis of asthma to service that there is no basis 
for granting service connection for asthma.  In the absence 
of either piece of evidence, the Board finds that there is no 
need to afford the appellant a VA examination since there is 
no evidence reflective of asthma during service and no 
suggestion from the evidence of record that any currently 
diagnosed asthma is in any way related to service.  
Accordingly, service connection for asthma is not warranted.  


ORDER

Service connection for asthma is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



